Citation Nr: 0931387	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-34 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entiltment to an increased rating for schizophrenic reaction, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from September 1974 to May 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that in the November 2006 substantive appeal 
the appellant indicated that he wished to only appeal the 
issue of entitlement to an increased rating for schizophrenic 
reaction. 


FINDING OF FACT

Schizophrenic reaction is manifested by anxiety, worry, 
difficulty sleeping, depressed mood and forgetfulness.  


CONCLUSION OF LAW

Schizophrenic reaction is no more than 30 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9205 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

						VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in June 2005 and May 2008.  The Board notes that the 
appellant was given sufficient notice in compliance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), in the May 
2008 letter.  Although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted.  We also note that the VA 
examinations were adequate.  The examiner reviewed the 
history and established clinical findings.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

					Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  We conclude that the disability has not 
significantly changed and a uniform rating is warranted.  

The appellant's schizophrenic reaction is evaluated pursuant 
38 C.F.R. § 4.130 Diagnostic Code 9205, and is subject to the 
criteria listed under the General Rating Formula for Mental 
Disorders.  The General Rating Formula provides a 10 percent 
evaluation for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2008).

The rating formula provides a 30 percent evaluation when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 
to 40 is assigned where there is "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). Id.  
A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." Id.  A score of 51-60 is 
assigned where there are moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co- 
workers). Id.  A score of 61-70 is indicated where there are 
"Some mild symptoms (e.g., depressed mood and mild insomnia 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships." Id.



					Analysis

The appellant has appealed the denial for an increased rating 
for schizophrenic reaction, currently rated as 30 percent 
disabling.  This rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  To warrant an increased rating the evidence must show 
occupational and social impairment with reduced reliability 
and productivity.  

The evidence shows that the appellant was afforded a VA 
compensation and pension examination in October 2005.  During 
this examination, the appellant reported increased difficulty 
maintaining employment due to his ankle and knee problems.  
However, he reported that he did occasional painting for his 
brother.  He reported feelings of depression from losing his 
first wife and children in the 1980s, and his unemployment.  
He reported feeling anxious most of the time and 
hypersensitivity.  The appellant reported having a girlfriend 
of 13 years and a three year old son with her.  He further 
reported that has a "great" relationship with his older two 
children.  He denied having any friends outside of his family 
but reported he was close with brothers and his girlfriend's 
brothers.  He reported that he was content with his social 
situation.  He noted that he enjoyed watching football, and 
when he has money shooting pool and bowling.  He denied 
suicidal ideation.  The examiner noted that the appellant did 
not report any psychological problems that prevent him from 
working.  Examination revealed the appellant was friendly, 
engaging, causally groomed man with anxious, mildly depressed 
mood and normal range of affect.  There was no evidence of 
delusional thinking and he was well oriented.  His speech was 
articulate but tangential.  The examiner noted that the 
appellant's ability to communicate clearly is somewhat 
impaired by his anxiety.  There was no evidence of psychosis.  
The appellant denied any problems with activities of daily 
living with the exception of back pain that interferes with 
playing with his son on the floor.  Anxiety disorder, NOS was 
diagnosed and a GAF score of 60 was assigned.  The examiner 
noted that the appellant's presentation appeared consistent 
with descriptions in his service treatment records but there 
was no evidence of psychosis and that the appellant appeared 
to be suffering from a chronic anxiety disorder.  

The appellant was afforded another VA compensation and 
pension examination in August 2007.  During this examination, 
the appellant reported anxiety and worry about his inability 
to obtain work to support his family.  He reported difficulty 
sleeping, depressed mood and forgetfulness.  He denied 
hallucinations, paranoia and/or delusions.  The appellant 
related that he may become irritable but denied episodes of 
violence.  He complained of loss of interest in sexual 
contact with his common law wife, feelings of worthlessness 
and poor concentration of brief durations.  It was noted that 
the appellant had not worked since the last examination in 
October 2005 and he reported the last full time employment he 
had was between 2002 and 2003.  The appellant reported a 
positive relationship with one of his brothers and he noted 
that two of his brothers help him financially.  The appellant 
noted that he tends to stay at home and reported no social 
relationship difficulties with his common law wife or their 
child.  He denied suicidal ideations.  Examination revealed 
the appellant was oriented times three, he displayed no 
difficulties related to attention and his speech was 
articulate.  Anxiety disorder, NOS, and depressed disorder, 
NOS, were diagnosed.  A GAF score of 55 was assigned.  The 
examiner noted that the appellant did not display any 
evidence of psychosis.  The examiner noted that the 
appellant's anxiety and depression do not appear to represent 
a progression of the condition originally diagnosed as 
schizophrenic reaction.  The examiner noted that the 
appellant's present diagnosis of anxiety and depression 
appear to be chronic.  The examiner noted that the 
appellant's anxiety appears to be related to his financial 
and health concerns, and his current episodes of depressed 
mood appear to be without precipitating events.  The examiner 
opined it is less likely than not that his current diagnoses 
of anxiety disorder, NOS, and depressive disorder, NOS, are 
related to service. 

After a careful review of the evidence, the Board finds that 
a rating in excess of 30 percent disabling is not warranted.  
Here, it is clear from the October 2005 VA compensation and 
pension examination and the January 2006 rating decision that 
the AOJ did not disassociate the manifestations of the 
anxiety disorder from the schizophrenic reaction.  In this 
regard, the Board notes that the August 2007 examiner noted 
that the appellant's anxiety and depression do not appear to 
represent a progression of the condition originally diagnosed 
as schizophrenic reaction.  The opinion is not controlling in 
light of the prior controlling AOJ determination.  The 
October 2005 and August 2007 VA examinations both noted 
anxiety and depression.  Although the appellant denied having 
any friends outside of his family, he reported he was close 
with brothers and his girlfriend's brothers in his October 
2005 examination.  The appellant has also reported a positive 
relationship with his common law wife and children.  Although 
the appellant has reported being unemployed, the October 2005 
VA examiner noted that the appellant did not report any 
psychological problems that prevent him from working.  
Moreover, in the October 2005 examination the appellant 
reported increased difficulty maintaining employment due to 
his ankle and knee problems not because of a psychiatric 
disability.  The Board also notes that the appellant denied 
any problems with activities of daily living with the 
exception of back pain that interferes with playing with his 
son on the floor.  The above findings do not warrant a rating 
above 30 percent disabling.  

Furthermore, the Board notes that the April 2007 VA examiner 
noted that the appellant did not display any evidence of 
psychosis.  Also, the Board notes that the appellant's 
current rating of 30 percent disabling for schizophrenic 
reaction is consistent with the appellant's GAF scores.  The 
appellant has been assigned GAF scores of 55 and 60.  A GAF 
score of 51-60 is assigned where there are moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  The Board finds that these GAF scores are 
consistent with the appellant's examinations and with the 30 
percent evaluation.  The Board notes that the appellant is 
competent to report that his disability is worse.  However, 
the more probative evidence shows that the appellant's 
disability is no more than 30 percent disability.  In sum, 
the observation of the skilled professionals, consisting of 
two thorough examinations, are more probative than the 
appellant's non-specific characterization of his disability.  
Therefore, a rating in excess of 30 percent disabling for 
schizophrenic reaction is denied.   

The Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or frequent periods 
of hospitalization related to the service-connected 
disability at issue, that would take the appellant's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

An increased rating for schizophrenic reaction, currently 
rated as 30 percent disabling, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


